     Case 1:20-cv-00849-JRN Document 19 Filed 10/23/20 Page 1 of 8




                IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF TEXAS
                           AUSTIN DIVISION

CONNECT INSURANCE AGENCY,        §
INC. and CONNECT MGA, LLC        §
                                 §     CIVIL ACTION NO. I :20-CV-00849-JRN
v.                               §
                                 §
AMERICAN FAMILY CONNECT          §
INSURANCE AGENCY, INC.           §

 PLAINTIFFS' RESPONSE TO DEFENDANT'S AMENDED MOTION TO TRANSFER
             VENUE TO THE EASTERN DISTRICT OF WISCONSIN
                     PURSUANT TO 28 U.S.C. § 1404(a)
Case 1:20-cv-00849-JRN Document 19 Filed 10/23/20 Page 2 of 8
Case 1:20-cv-00849-JRN Document 19 Filed 10/23/20 Page 3 of 8
Case 1:20-cv-00849-JRN Document 19 Filed 10/23/20 Page 4 of 8
Case 1:20-cv-00849-JRN Document 19 Filed 10/23/20 Page 5 of 8
Case 1:20-cv-00849-JRN Document 19 Filed 10/23/20 Page 6 of 8
Case 1:20-cv-00849-JRN Document 19 Filed 10/23/20 Page 7 of 8
Case 1:20-cv-00849-JRN Document 19 Filed 10/23/20 Page 8 of 8
